1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
3    Mail: PO Box 262490
     San Diego, CA 92196-2490
4    Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
5    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
6    Attorneys for Plaintiff
7    RICHARD MORIN (SBN: 285275)
     legal@rickmorin.net
8    LAW OFFICE OF RICK MORIN, PC
     555 Capitol Mall, Suite 750
9    Sacramento, CA 95814-4508
     Telephone: (916) 333-2222
10   Facsimile: (916) 273-8956
     Attorney for Defendant
11   Ibrahim Abbushi
12                           UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14   SAMUEL LOVE,                                  )    Case No.: 3:18-CV-07586-JCS
                                                   )
15           Plaintiff,                            )    JOINT STIPULATION FOR
                                                   )    DISMISSAL PURSUANT TO
16     v.                                          )    F.R.C.P. 41 (a)(1)(A)(ii)
     IBRAHIM ABBUSHI; and Does 1-10,               )
17                                                 )
             Defendants.                           )
18                                                 )
                                                   )
19
20          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
21   parties hereto that this action may be dismissed with prejudice as to all parties; each
22   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
23   matter has been resolved to the satisfaction of all parties.
24
25
26
27
28



     Joint Stipulation                            -1-               3:18-CV-07586-JCS
1    Dated: June 20, 2019                            CENTER FOR DISABILITY ACCESS
2
3                                                    By: /s/ Amanda Lockhart Seabock                 _______
                                                             Amanda Lockhart Seabock
4                                                             Attorneys for Plaintiff
5
6    Dated: June 20, 2019                            LAW OFFICE OF RICK MORIN, PC
7
                                                     By: /s/ Richard Morin ____________________
8                                                          Attorneys for Defendant
                                                           Ibrahim Abbushi
9
                                          S DISTRICT
10                                      TE           C
                                      TA
                                                                 O
                                 S




                                                                  U
                                ED




11                                                            ED   RT
                                                  ORDER
                            UNIT




                                             O
                                     IT IS S
     Dated: June 20, 2019
                                                                         R NIA
12
                                                          S   pero
                                                  seph C.
                            NO




13                                        Judge Jo
                                                                         FO
                             RT




                                                                     LI




                                     ER
                                H




                                                                 A




14                                        N                          C
                                                            F
                                              D IS T IC T O
                                                    R
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                                                    -2-    3:18-CV-07586-JCS
1                              SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to Richard Morin,
4    counsel for Ibrahim Abbushi, and that I have obtained authorization to affix his
5    electronic signature to this document.
6
7    Dated: June 20, 2019                     CENTER FOR DISABILITY ACCESS
8
9                                           By: /s/ Amanda Lockhart Seabock
                                     ______________ Amanda Lockhart Seabock
10                                                  Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                           -3-        3:18-CV-07586-JCS
